— Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered January 4, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 Vi to 11 years, unanimously affirmed.
Defendant’s claim that he was denied effective assistance of counsel is without merit, it clearly having been counsel’s strategy to bring out certain damaging information on the direct examination of defendant’s witness in order to minimize the potential impact of cross-examination. Such unsuccessful trial tactics do not automatically indicate ineffectiveness (see, People v Baldi, 54 NY2d 137, 146). The prosecutor’s unobjected to comments on summation were within the broad bounds of rhetorical comment permissible in closing argument (see, People v Bobbett, 170 AD2d 237, lv denied 77 NY2d 903), and, in context, were a fair response to defendant’s summation attacking the credibility of the People’s witness (see, People v Marks, 6 NY2d 67, cert denied 362 US 912). Concur— Sullivan, J. P., Wallach, Kupferman and Ross, JJ.